Order
PER CURIAM.
Kenneth L. Cadwell was convicted of driving while intoxicated in violation of RSMo. section 577.010 and driving after revocation in violation of RSMo. section 302.321. Cadwell argues on appeal that the trial court erred in allowing a police officer to testify that his license was revoked for a ten-year period and admitting his driving record into evidence, even though the jury was not permitted to see the exhibit. The trial court did not err in allowing the officer to testify since one of the elements of driving after revocation is that the defendant was aware that his license was revoked. As to the second point, since the argument now presented was not made in front of the trial court, this issue was not preserved for appeal. We do not find that plain error review is warranted in this case.
Affirmed. Rule 30.25(b).